DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 4, none of the prior art teaches a wearable display device having the features of the claim including:
the external light sensor is located at a position spaced apart toward a light source side of the image light from an emission region of the image light in a transmission region of the external light.	Regarding claim 5, none of the prior art teaches a wearable display device having the features of the claim including:	a light-controlling shade that is removably attached at the front-of-eye part of the display device, the light-controlling shade being configured to control the external light that passes therethrough, wherein the external light sensor is located at a position where the external light sensor receives the external light passing through the light-controlling shade when the light-controlling shade is attached.
Regarding claim 12, none of the prior art teaches a wearable display device having the features of the claim including:.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694